PER CURIAM.
This is an appeal by the plaintiff from a judgment of the St. Louis county district court entered in favor of the defendant and against the plaintiff in an action brought by the plaintiff to recover for personal injuries based upon the Federal Safety Appliance Act. The questions presented are those decided by this court on an appeal by the plaintiff from an order sustaining a general demurrer interposed by the defendant to plaintiff’s complaint, which decision of this court is reported in 151 Minn. 157, 186 N. W. 389. Following the decision in that ease, the judgment is affirmed.
Judgment affirmed.